Title: [Notes on the Name of the Merrimack River, Spring 1774.]
From: Adams, John
To: 


       The River has been universally called and known by the Name of Merrimack and by no other, from the Mouth of it at the Sea, thro Pennicook, Suncook, Nottingham, Litchfield, and all the other Towns and Places, quite up to the Crotch made by Winnipissioke Pond and Pemiggewasset River. Pemiggewasset and Winnipissioke, joining make the Crotch, and from that Crotch to the Sea it has always been called and known by the Name of Merrimack River, and is so to this day, and in all the Records of New Hampshire laying out Towns and Countys and in all Records of Towns and Counties and in all Deeds and Conveyances from private Persons of Lands upon this River, it has been uniformly and invariably, called Merrimack and by no other Name.
      